FILED
                            NOT FOR PUBLICATION                              AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50351

               Plaintiff - Appellee,             D.C. No. 3:15-cr-00877-BEN

 v.
                                                 MEMORANDUM*
ALFREDO SANCHEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Alfredo Sanchez appeals from the district court’s judgment and challenges

the 36-month sentence imposed following his guilty plea conviction for making a

false statement in application and use of a United States passport, in violation of 18

U.S.C. § 1542. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sanchez contends that the district court procedurally erred by basing the

sentence on clearly erroneous facts, namely that Sanchez had been previously

removed on two occasions. Even assuming that Sanchez is correct that the district

court clearly erred by finding that Sanchez had been removed on two prior

occasions, the record reflects that the sentence was not based on that finding. See

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc) (“It would be

procedural error for a district court to . . . choose a sentence based on clearly

erroneous facts”).

      Sanchez next contends that the district court procedurally erred by failing to

respond to his mitigating argument regarding his motivation for committing the

instant offense. Because Sanchez failed to raise this specific objection before the

district court, we review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the

district court considered Sanchez’s mitigating argument and adequately explained

the sentence. See United States v. Ruiz-Apolonio, 657 F.3d 907, 920 (9th Cir.

2011) (“The district court is not required to provide a detailed explanation as to

each of its reasons for rejecting every argument made by counsel.”).

      AFFIRMED.




                                            2                                       15-50351